Citation Nr: 0003416	
Decision Date: 02/10/00    Archive Date: 02/15/00

DOCKET NO.  96-23 438A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to a rating greater than 10 percent for an 
acquired psychiatric disorder, identified as bipolar 
disorder, mixed type.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. Strommen, Associate Counsel

INTRODUCTION

The veteran served on active duty from September 1974 to 
October 1984.

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision rendered in March 1996, in which the 
Chicago, Illinois, Regional Office (RO) of the Department of 
Veterans Affairs (VA) granted the veteran's claim of 
entitlement to service connection for an acquired psychiatric 
disorder, identified as bipolar disorder, and assigned a 10 
percent rating thereto, effective October 6, 1995, the date 
of the veteran's claim.  The veteran disagreed with the 
assigned rating, and subsequently perfected an appeal of that 
decision.


REMAND

After a review of the record, it is the opinion of the Board 
that additional development of the evidence should be 
accomplished prior to further consideration of the veteran's 
claim.  The Board notes that the veteran's only examination 
in this claim occurred in November 1995, prior to the 
amendment of the regulations governing evaluation of 
psychiatric disabilities, effective November 7, 1996.  
38 C.F.R. §§ 4.125 - 4.130 (1999).  Additionally, the veteran 
has maintained in the record and in testimony at his August 
1996 hearing before the RO that his bipolar disorder prevents 
him from holding a job, rendering him unemployable.  He 
further testified that he has not held a full time job since 
1989.  This constitutes an informal claim of entitlement to a 
total disability rating for individual unemployability.  The 
RO has not addressed this issue, and the November 1995 
examination report does not address what, if any, impact the 
veteran's psychiatric disorder may have on his ability to 
obtain and maintain gainful employment.  Because the 
veteran's claim of entitlement to a total rating for 
disability purposes due to individual unemployability is 
inextricably intertwined with his claim for an increased 
rating, the Board finds that consideration of this claim must 
be deferred until review of his pending psychiatric claim has 
been completed.  Accordingly, this claim is returned to the 
RO along with his claim of entitlement to a rating greater 
than 10 percent for his acquired psychiatric disorder.
Moreover, the veteran testified at his August 1996 hearing 
that he saw a VA doctor at the Danville, Illinois, VA medical 
center, four times a year for psychiatric treatment.  No 
records of such treatment since August 1996 are of record, 
and his more recent treatment records would be probative of 
the current severity of his acquired psychiatric disorder

Additionally, in a recent decision, the United States Court 
of Appeals for Veterans Claims (Court) held that, where the 
issue involves an appeal which has been developed from the 
initial rating assigned following a grant of service 
connection, the propriety of separate, or "staged" ratings 
assigned for separate periods of time must be considered, 
based on the facts found.  Fenderson v. West, 12 Vet. 
App. 119 (1999).  Further, the veteran must be informed of 
the scope of the issue; the Court specifically found that 
framing the issue as "entitlement to an increased rating" 
did not sufficiently inform the veteran that the issue 
actually involved any or all of the retroactive period from 
the effective date of the grant of service connection (in 
this case, the date of claim), as well as a prospective 
rating.  Id.  Thus, the RO must consider whether staged 
ratings are warranted by the evidence, and explicitly note 
that staged ratings have been considered.  Further, the 
veteran must be informed that the scope of the issue includes 
the possibility of staged ratings during the appeal period.  
Finally, the appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

While the Board regrets the delay involved in remanding this 
case, under the circumstances discussed above, the case is 
simply not ready for appellate review.  To ensure due 
process, and to ensure that the VA has met its duty to assist 
the veteran in developing the facts pertinent to his appeal, 
the case is REMANDED to the RO for the following development:

1.  The RO should notify the veteran that 
if he has any additional lay or medical 
evidence he wishes to submit to support 
his claim he may do so, particularly 
evidence he may have obtained since the 
last remand in September 1998, which may 
not currently be in the claims file.  

2.  The RO should take the necessary 
steps to develop the veteran's informal 
claim of entitlement to a total 
disability rating due to individual 
unemployability, including forwarding him 
the applicable forms to complete, and 
finding out if he has applied for, or is 
receiving disability benefits from the 
Social Security Administration in 
connection with his psychiatric 
disability.  If so, these records should 
be obtained and associated with the 
claims file.

3.  The RO should also attempt to secure 
copies of all VA outpatient treatment 
records pertaining to the veteran from 
the VA medical facility in Danville, 
Illinois, from August 1996, the date of 
the last such request by the VA.

4.  Upon receipt of any and all such 
records, the RO should accord the veteran 
a psychiatric examination, in order to 
ascertain the severity of his bipolar 
disorder.  The RO should also inform the 
veteran of the consequences of failing to 
report for the scheduled examination.  
The veteran's claims folder and a copy of 
the new VA psychiatric rating criteria 
should be provided to the examiner prior 
to his or her evaluation of the veteran.  
After reviewing the claims folder and 
examining the veteran, the examiner 
should, on the examination report, 
indicate an opinion as to the degree of 
industrial/occupational and social 
impairment caused by the veteran's 
service-connected psychiatric disorder, 
and relate his symptoms, such as his 
personal hygiene, affect, mood, cognitive 
abilities, and the absence or presence of 
abnormal speech, mood swings, panic 
attacks, impaired judgment, impaired 
impulse control, suicidal or homicidal 
ideations, and hallucinations, among 
others.  A Global Assessment of 
Functioning (GAF) score should also be 
determined, and a full explanation of its 
meaning should be set forth on the 
report.

5.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record and consider all the additional 
evidence, including whether "staged" 
ratings are appropriate for any part of 
the appeal period.  If the decision as to 
any issue remains adverse to the veteran, 
he and his representative should be 
furnished a supplemental statement of the 
case, and given the opportunity to 
respond thereto with additional argument 
and/or evidence.  Concerning the 
propriety of the rating assigned for the 
service-connected acquired psychiatric 
disorder, the supplemental statement of 
the case should indicate that the 
potential for "staged" ratings has been 
considered. 

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action until 
notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	JEFF MARTIN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).



